Fourth Court of Appeals
                                San Antonio, Texas
                                     February 9, 2017

                                   No. 04-16-00016-CV

                                      Matias S. RUIZ,
                                        Appellant

                                            v.

                                  Susan Elizabeth RUIZ,
                                        Appellee

               From the 218th Judicial District Court, Wilson County, Texas
                           Trial Court No. 15-04-00198-CVW
                       Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

     The panel has considered the Appellant's Motion for Rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court